Citation Nr: 1202869	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-49 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine (previously rated as lumbosacral back condition).  



REPRESENTATION

Veteran represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1994 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran originally requested a hearing before a Veterans Law Judge; however, he later withdrew his request in a statement received in January 2012.  Thus, there is no outstanding request for a hearing before the Board.  


FINDINGS OF FACT

In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that he was satisfied with the disability rating assigned for his degenerative disc disease of the lumbar spine (previously rated as lumbosacral back condition).  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.   

In May 2009, the RO issued the rating decision currently on appeal, which continued a 20 percent rating for degenerative disc disease of the lumbar spine (previously rated as lumbosacral back condition).  The Veteran subsequently perfected an appeal in December 2009.  

In March 2011, the RO issued another rating decision granting an increased evaluation of 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine (previously rated as lumbosacral back condition) effective October 27, 2009.  The Veteran's attorney later submitted a statement in January 2012 indicating that the Veteran was "satisfied with his Degenerative Disc Disease, Lumbar spine (previously rated as Lumbosacral back condition)."  

As the Veteran is no longer in disagreement with the disability evaluation assigned for his service-connected degenerative disc disease of the lumbar spine (previously rated as lumbosacral back condition), there remains no allegations of errors of fact or law for appellate consideration.  See AB v. Brown, 6 Vet. App. 35 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), (Board is without the authority to proceed on an issue if the appellant indicates that consideration of that issue should cease), aff'd on other grounds, 39 F.3d 1574 (Fed. Cir. 1994).  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


